DETAILED ACTIONAcknowledgment is made of applicant’s preliminary amendment filed 1/22/19.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                               Election/Restrictions2. 	Applicant’s election without traverse of Group I, claims 1 – 8 in the reply filed on 1/14/21 is acknowledged.3. 	Claims 9 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/14/21.                                      Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 1 – 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Partridge et al. (2004/0124483, hereinafter Partridge – See IDS dated 1/31/20) in view of Besser et al. (9,142,633, hereinafter Besser).
 	Regarding claim 1, Partridge discloses an apparatus comprising patterning a substrate 2, including a conductive region, with photoresist exposed by lithography, where the substrate is mounted on a handle substrate 1 (See Figs. 1A – 1F, 2A), forming a comb structure with conductive fingers 8 on the substrate by at least removing a portion of the conductive region of the substrate, removing the photoresist, depositing a layer 13 on a sidewall of each conductive finger, the layer having a uniform thickness, attaching at least one insulator layer to the comb structure  and the substrate from which the comb structure is formed (See Pg. 3, Para. 0024) and removing the handle substrate (See Pg. 1, Paras. 0004 and 0015 and Pg. 2, Paras. 0016 – 0017).  	Partridge fails to disclose conformally forming, one atomic layer at a time, at least one atomic layer of at least one conductor over at least one sidewall of each conductive finger; wherein the at least one atomic layer has a uniform thickness over 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Partridge 
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Partridge according to the teachings of Besser for the purpose of, advantageously providing an improved integrated circuit since this type of device consumes a low amount of silicon of a non-planar structure to avoid complete consumption of the non-planar 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Partridge according to the teachings of Besser for the purpose of, advantageously providing an improved integrated circuit since this type of device consumes a low amount of silicon of a non-planar structure to avoid complete consumption of the non-planar structure during contact formation through silicidation (See Besser, Col. 1, lines 56 – 66).7. 	Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Partridge and Besser, as applied to claim 1 above, and further in view of Basker et al. (2016/0013183, hereinafter Basker). 	Regarding claim 8, Partridge and Besser fail to disclose that attaching the at least one insulator layer comprises attaching the at least one insulator layer using anodic bonding.   	However, Basker discloses an apparatus comprising an insulating material 41 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention was made to modify Partridge and Besser according to the teachings of Basker for the purpose of, advantageously providing an improved selective removal method since this type of configuration enables a novel way of cutting semiconductor fins (See Basker, Pg. 10, Para. 0133). 	Regarding claim 22, Partridge and Besser fail to disclose that the at least one insulator layer comprises borosilicate.   	However, in Basker, the insulating material 41 includes borosilicate and is attached by anodic bonding to a conductive finger (semiconductive fin) 30 and  substrates 10, 12 (See Fig. 4B, See Pg. 4, Para. 0079).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention was made to modify Partridge and Besser according to the teachings of Basker for the purpose of, advantageously providing an improved selective removal method since this type of configuration enables a novel way of cutting semiconductor fins (See Basker, Pg. 10, Para. 0133).8. 	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Partridge and Besser, as applied to claim 1 above, and further in view of Dehe (2014/0197502). 	Regarding claim 23, Partridge and Besser fail to disclose that forming a comb structure with conductive fingers comprises forming a first set of conductive fingers comprising at least one conductor; and forming a second set of conductive fingers comprising the at least one conductor; wherein the conductive fingers of the first set and the conductive fingers of the second are interdigitated.   	However, Dehe discloses a method and apparatus comprising interdigitated conductive fingers 115, 125 on supports 110, 120, 140 (See Fig. 1, See Pg. 1, Para. 0018).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Partridge and Besser according to the teachings of Dehe for the purpose of, advantageously providing an improved device since this type of configuration exposes conductive fingers (See Dehe, Pg. 1, Para. 0003).                                                      Conclusion
Doris et al. (9,041,116) disclose a structure and method to modulate threshold voltage for high-k metal gate field effect transistors. 	Yang (7,625,790) discloses a finfet with sublithographic fin width. 	Wu et al. (10,068,810) disclose multiple fin heights with dielectric isolation.10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        3/25/21